            Case 2:08-cr-00114-TLN-DB Document 402 Filed 12/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:08-CR-00114-TLN-DB
11
                                  Plaintiff,              ORDER SEALING DOCUMENTS
12
                            v.
13
     STEFAN A. WILSON,
14
                                  Defendant.
15

16

17

18

19          Pursuant to Local Rule 141(b) and based upon the representation contained in Defendant Stefan

20 A. Wilson’s Request to Seal, IT IS HEREBY ORDERED that Defendant’s Exhibits C and G to his

21 Motion for Compassionate Release, and Defendant’s Request to Seal shall be SEALED until further

22 order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24 States and counsel for Defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
27 Defendant’s Request, sealing Defendant’s Request and Exhibits C and G serves a compelling interest.

28 The Court further finds that, in the absence of closure, the compelling interests identified by Defendant

                                                         1
30
            Case 2:08-cr-00114-TLN-DB Document 402 Filed 12/08/20 Page 2 of 2

 1 would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2 that there are no additional alternatives to sealing these documents that would adequately protect the

 3 compelling interests identified by Defendant.

 4 DATED: December 7, 2020

 5

 6

 7
                                                                          Troy L. Nunley
 8                                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
30
